


Exhibit 10.10


[WORKDAY LOGO]
February 15, 2015


Phil Wilmington


Dear Phil,


Workday, Inc. (“Workday”) is happy to offer you a position as Executive Vice
President, Worldwide Sales reporting to Mike Stankey. Your planned start date is
February 23, 2015 with an initial starting salary of $300,000 per year, which is
payable according to Workday’s payroll cycle, and subject to applicable federal
and state taxes. In addition, you will be eligible to participate in a variable
(“incentive”) compensation plan, in which your award will be targeted at 100% of
your annual base salary (annual target of $300,000). Your award under this plan
will be determined based on your performance against goals we agree upon in
advance. The actual award amount will be determined and paid out on a bi-annual
basis (based on a six month target of $150,000).


Subject to the approval of the Company’s Board of Directors or its Compensation
Committee, you will be granted restricted stock units (RSUs) of the Company’s
Class A Common Stock with an approximate value of $12,000,000 USD. The number of
shares will be determined on the 1st of the month prior to your stock grant
being approved by dividing the USD value above by trailing 20-day simple moving
stock price. You will vest in these shares at the rate of 1/4 of the RSU shares
after 12 months of continuous service from your vesting start date, then in
equal quarterly installments of 1/16th of the total RSU shares, fully vesting in
4 years from your vesting start date. Your vesting start date will be the 15th
of the month after your RSU grant is approved. Your RSU grant will be subject to
the terms and conditions applicable to stock granted under the Company’s 2012
Equity Incentive Plan (the “Plan”), as described in the Plan and the applicable
Restricted Stock Unit Agreement.


In addition, as a Workday senior executive, you will participate in a change in
control plan adopted by Workday’s Board of Directors that will provide benefits
if, following a change in control of Workday, your employment is terminated
other than for cause or due to your voluntary resignation for good reason. In
your case, the benefits under the plan will be no less than a payment in the
amount of 100% of your base compensation and accelerated vesting of 50% of your
unvested equity awards as of the date of the change in control. The change in
control plan will provide for typical definitions of “cause”, “good reason” and
“change in control”. For the avoidance of doubt, in the case of termination due
a change in control as defined above, this change in control provision will
prevail over and above any other terminations conditions in this letter.


Your employment with Workday is “at-will”, meaning either you or Workday may
terminate your employment at any time, for any reason or no reason, with or
without notice. There is no promise by Workday that your employment will
continue for a set period of time or that your employment will be terminated
only under particular circumstances. Any exception to this at-will employment
policy can only be made in writing by the President of Workday. In particular,
this at-will employment policy cannot be modified by any statements, express or
implied, contained in any employment handbook, application, memoranda, policy,
procedure, or other materials or statements provided to you in connection with
your employment. This offer and your start date are contingent upon successfully
completing and passing all applicable background checks.


Workday has its own way of doing business and its own unique, independently
developed proprietary technology. We have neither the need nor desire to make
any unauthorized use of any intellectual property or confidential information
belonging to or developed by others. Workday understands the importance of
protecting its own intellectual property and confidential information, and
respects the intellectual property and confidential information developed by
other companies. We fully expect that each person who accepts a position with us
will hold themselves to these same standards. No employee should reference, use
or bring into the workplace any material that contains intellectual property or
confidential information belonging to a previous employer or any other third
party.


This job offer is contingent upon your acceptance of Workday’s Proprietary
Information and Inventions Agreement and must be returned with this signed
letter by February 18, 2015 or the offer will expire. Like all Workday
employees, you are also required, as a condition of your continued employment,
to comply with Workday’s Employee Handbook as it may be updated and/or revised
periodically.




--------------------------------------------------------------------------------




 
 
Sincerely,
 
 
/s/ Ashley Goldsmith
 
 
Ashley Goldsmith
 
 
Chief Human Resources Officer



The foregoing is accepted and correctly states our arrangement.
By:
/s/ Phil Wilmington
 
Dated:
2/23/2015
 



